Citation Nr: 1610396	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  09-45 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for femoral acetabular impingement, left hip (claimed as left hip pain), including as secondary to service-connected disability.

2. Entitlement to service connection for Morton's neuroma, right foot (previously incorrectly noted as left foot Morton's neuroma) with degenerative joint disease of the first metatarsal phalangeal joint, bilateral feet, including as secondary to service-connected disability.

3. Entitlement to service connection for hypertensive vascular disease, including as secondary to service-connected disability.

4. Entitlement to a compensable evaluation for gastritis.

5. Entitlement to an increased evaluation of coronary artery disease, evaluated as 10 percent disabling from December 1, 2004, and 30 percent disabling from November 20, 2014.

6. Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1963 to July 1967.

This case comes to the Board of Veterans' Appeals  (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2014, the Board remanded the claim for additional development.  As will be discussed further herein, the Board finds that the RO substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In a February 2015 letter, the Veteran, through his representative, requested to withdraw his request for a videoconference hearing.  Therefore, the Board deems his request for a hearing withdrawn.  See 38 C.F.R. § 20.704(e) (2015).

In September 2015, the RO assigned a 30 percent rating for coronary artery disease from November 20, 2014.  The Veteran has not withdrawn his appeal for higher ratings before or after the effective date of the increased rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal was processed using Virtual VA and VBMS (the Veterans Benefits Management System). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for hypertension, increased ratings for coronary artery disease and gastritis, and TDIU are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the competent medical and other evidence of record is against a finding that the Veteran's femoral acetabular impingement, left hip was incurred in or otherwise the result of his active duty, or as secondary to a service-connected disability.


CONCLUSION OF LAW

The criteria for a grant of service connection for femoral acetabular impingement, left hip are not met, to include as secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).








REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014 & Supp. 2015), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

In January 2008, prior to the initial November 2008 rating decision, the RO sent the Veteran a notice letter regarding the service connection claim being decided herein.  Therefore, the Board finds that VA's duty to notify the Veteran has been satisfied.

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRS) have been associated with the claims file.  All identified and available post-service treatment records have been obtained.  The Veteran's left hip disability was medically evaluated in March 2009, August 2015 and November 2015.  The examination reports have been reviewed and found to be collectively adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Arthritis is a chronic disease for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a), 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3).

Entitlement to service connection may be established on a direct basis with evidence showing (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a).  

In addition, secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that there must be evidence sufficient to show that a current disability exists and that the current disability was either caused or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a non-service-connected disability is proximately due to or the result of a service-connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 38 C.F.R. § 3.310(b).  The record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiner v. Brown, 7 Vet. App. 513, 516-17 (1995). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

III.  Factual Background

The Veteran claims that he has a left hip disability secondary to service or his service-connected knee disabilities.

Service treatment records (STRs) are silent for complaints of, or treatment for, a left hip disability.  In an August 1966 report of medical history, the Veteran endorsed swollen or painful joints and "trick" or locked knee.  On July 1967 separation examination, clinical evaluation of the lower extremities was normal.

VA treatment records reflect that the Veteran underwent a right total knee replacement (TKR) in August 2004.  In August 2007, the Veteran complained of left knee pain secondary to a twisting injury 3 months prior.  An MRI of the left knee showed medial meniscus tear with osteoarthritis.  The examiner noted that there was no hip pain or instability.

On March 2009 VA hip and thigh examination, the Veteran presented with left hip pain which onset as an ache in his left hip in September 2007.  This ache continued on a daily basis over the course of the next year.  Over the course of the last 2 to 3 months he noticed a decrease in the ache in his left hip.  There had been no specific injury associated to the occurrence of the discomfort in his left hip.  Regarding the right knee, the Veteran had a history of severe arthritis in his right knee.  He had undergone total right knee arthroplasty in October 2004.  This led to a significant improvement in the discomfort in pain in his right knee.  The Veteran also underwent an arthroscopic procedure for his left knee in May 2008.  This procedure was done for a torn meniscus as well as a partially torn anterior cruciate ligament.  He also noted improvement in the pain in his left knee as well.  Currently, the Veteran had little discomfort in his left hip.  Examination of the left hip showed no swelling or tenderness; alignment and gait were normal.  Flexion was limited to 120 degrees, external rotation to 50 degrees, internal rotation to 40 degrees, extension to 30 degrees, and abduction to 40 degrees.  The Veteran was able to do 3 deep knee bends flexing the hips at 120 degrees with no additional loss of range of motion due to painful motion, weakness, impaired endurance, incoordination or instability of the left hip.  X-rays suggested femoral acetabular impingement.  The examiner opined that the femoral acetabular impingement involving the left hip was less likely as not caused by or a result of his right knee disability.  The Veteran's right hip had been asymptomatic.  The examiner noted that ache in his left hip did not begin until nearly 3 years after the Veteran had his right TKR. The examiner further stated that the left hip ache that the Veteran had noted over the last 2 years had significantly improved over the course of the last 3 months.

VA treatment records dated April 2009 through October 2009 reflect complaints of left knee pain.  In November 2009, the Veteran underwent a left TKR.  A December 2009 follow up noted that, 7 weeks post left TKR, the Veteran was "doing sensational."  Physical examination revealed a normal gait, no laxity, minimal effusion, and good alignment.  In April 2010, the Veteran reported pain in the lateral inferior aspect of the left knee.  He noted significant swelling in the left calf region.  The examiner assessed Baker's cyst left knee post TKR.  In July 2010, the Veteran complained of bilateral knee pain, left worse than right.  November 2010, the Veteran complained of right and left knee pain and swelling.

On August 2015 VA hip examination, the examiner noted an onset of ache in the left hip in September 2007.  This ache continued over the course of the next year, and diminished significantly during the 3 months prior to the March 2009 VA examination.  The examiner noted that after the Veteran had a left TKR in November 2009, the ache in the left hip resolved completely.  There has been no specific injury associated with the occurrence of the ache in his left hip and currently, he had no hip pain or problem.

In a November 2015 addendum, the examiner opined that it is less likely than not that Veteran's left hip disability was related to active service or were caused or aggravated by his knee disabilities.   The examiner noted the absence of hip injury or condition in service and for 40 years thereafter.  He had a long history of right knee condition (degenerative joint disease) which resolved after the right TKR in August 2004.  The examiner explained that had a hip condition developed as a result of the long history of right knee disability, it would most likely have occurred in the right hip rather than the left hip.  The Veteran's right hip had been and continued to be asymptomatic throughout this period of time.  The examiner noted that the ache in his left hip did not begin until nearly 3 years after the Veteran had his right TKR and that the left hip ache that the Veteran had noted over the 18 months prior to the March 2009 VA examination had significantly improved over the course of the 3 months prior to that examination.  



IV.  Analysis

Upon consideration of the above evidence, the Board finds that a clear preponderance of the evidence is against the Veteran's claim of service connection for left hip disability.

With regard to direct service connection, there is no record of a hip disability in service, and the Veteran did not seek treatment until 2007, approximately 40 years after discharge from service.   See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Nor has the Veteran asserted that he had hip pain since service.  Finally, the medical evidence of record weighs against a finding of nexus to service.  In this regard, the Board finds probative the November 2015 opinion, which concluded that the Veteran's current hip disability was less likely than not related to the Veteran's military service.   This opinion is considered probative as it was definitive, based upon a complete review of the Veteran's entire claims file, and support by detailed rationale.  Accordingly, the opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  The Veteran has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

Regarding secondary service connection, the Board finds that the November 2015 opinion to be most probative.  The examiner indicated that the left hip disorder was not caused or aggravated by the service-connected knee disabilities.  Rationale was provided and the claims file was reviewed.  Further, the opinion stands without contradiction in the record. 

With regard to the Veteran's own belief and contentions that his left hip disability is related to service, the Board notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Barr v. Nicholson, 21 Vet App 303 (2007).

The effect one disability has upon another involves complex medical issues that are not subject to lay observation.  In other words, the issue of whether one disability caused or permanently aggravated another is the type of relationship that competent medical evidence is required.  Therefore, the Veteran's statements as to the left hip symptoms he experienced following his knee disabilities constitutes competent evidence.  However, his own contentions that his current left hip disability is caused or aggravated by his knee disabilities do not constitute competent evidence. 

Having found that lay evidence is not competent with regard to a nexus between the current left hip disability in this particular case and his service-connected knee disabilities a discussion as to credibility of lay evidence is not necessary.  

Therefore, the evidence preponderates against the claim in this case.  As the preponderance of the evidence is against the claim, the benefit- of-the-doubt doctrine does not apply and service connection on a direct basis or on a secondary basis must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for left hip disability is denied.


REMAND

The Veteran asserts that his hypertension is related to service or a service-connected disability, including post-traumatic stress disorder (PTSD) and coronary artery disease.  While a May 2008 VA examiner found that hypertension was not caused by or a result of the medications used for PTSD, there is no opinion of record as to whether the Veteran's hypertension was aggravated by the medication for PTSD.  Evidence of baseline disability is necessary to establish entitlement to service connection for aggravation of a nonservice-connected condition by a service-connected disability (regulatory change effective from September 2006).  An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b).  Therefore, an addendum opinion is required.

The Veteran asserts that his hypertension is related to service or a service-connected disability, including post-traumatic stress disorder (PTSD) and coronary artery disease.  While a May 2008 VA examiner found that hypertension was not caused by or a result of the medications used for PTSD, there is no opinion of record as to whether the Veteran's hypertension was aggravated by the medication for PTSD.  Evidence of baseline disability is necessary to establish entitlement to service connection for aggravation of a nonservice-connected condition by a service-connected disability (regulatory change effective from September 2006).  An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b).  Therefore, an addendum opinion is required.

An August 2015 VA examiner cited evidence of treatment for Morton's Neuroma between February 2008 and March 2009; this evidence does not appear to be included in the electronic claims file.  Additionally, the February 2013 VA examiner noted that the Veteran's last treadmill (stress) test was at Parkview Hospital in January 2011.  A review of the electronic claims file does not provide the aforementioned private treatment record. Thus, it appears that the record is incomplete.  On Remand, the AOJ should attempt to obtain such treatment records and associate them with the claims file.

 During the pendency of the claim for increased rating for gastritis, the Veteran was afforded VA examinations in April 2010, February 2013, and August 2015.  The August 2015 examiner opined that the gastritis had resolved, based on the results of an April 2006 endoscopy, nearly 10 years ago.  Additionally, the Board notes that the Veteran has been diagnosed with gastroesophageal reflux disease (GERD) during the increased rating period.   This raises the issue of whether a separate or higher alternative rating under other appropriate diagnostic code criteria should be considered for disability of the gastrointestinal system.  As such, the claim should be remanded for a new VA examination that addresses the pertinent rating criteria.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Finally, the Board finds that the Veteran's claim for TDIU is inextricably intertwined with the issues remanded herein.  See Smith v. Gober, 236 F.3d 1370, 1372 (Fed. Cir. 2001).  

Accordingly, the case is REMANDED for the following action:

1.  With appropriate authorization from the Veteran, obtain and associate with the electronic claims file any outstanding private treatment records pertaining to a foot disability and coronary artery disease, to include treatment records dated February 2008 to April 2008 pertaining to a foot disability, and a January 2011 stress test from Parkview Hospital.  See February 2013 VA examination report.

2.  Return the claims file, including a copy of this REMAND, to the August 2015 VA examiner, if available, concerning the likelihood (very likely, as likely as not, or unlikely) that the Veteran's service-connected PTSD has aggravated the Veteran's hypertension, meaning permanently worsening it beyond its natural progression.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.
The examiner must provide explanatory rationale for his/her opinion, if necessary citing to specific evidence in the file supporting it.  If the August 2015 examiner is not available, a new examination should be scheduled.

3.  The Veteran should be scheduled for an appropriate VA examination for findings and conclusions as to the current nature and severity of his service-connected gastritis disability.

The claims file (i.e., the paper claims file and any relevant medical records in the Veteran's VBMS and/or Virtual VA eFolder) must be made available to, and reviewed by, the examiner.  All indicated tests, including a gastroscope, should be accomplished, and all clinical findings reported in detail.

The examiner should render specific findings as to the nature and extent of the Veteran's symptoms, as well as the presence or absence of any nodular lesions, eroded or ulcerated areas, or hemorrhages.  The examiner should also clearly distinguish any specific symptoms attributable to gastroesophageal reflux disease (GERD).  Finally, the examiner should indicate whether a diagnosis of GERD is associated with a service-connected versus a nonservice-connected disability.

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles. All examination findings, with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  After completion of the above and any additional development deemed necessary, the issues on appeal should be readjudicated with consideration of all the evidence of record and all applicable rating criteria.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond. Thereafter, the case should be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


